Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election of Group I-A, claims 1-14, 19-25 and 30-32 in the reply filed on November 08th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group II and species, claims 15-18 and 26-29 have been withdrawn from consideration. Claims 1-32 are pending.
Action on merits of Group I-A, claims 1-14, 19-25 and 30-32 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 25th, 2021 and May 13th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 02/12/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-6, 19-22 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Soda (US 2013/0141617, hereinafter as Soda ‘617) in view of Yamashita (US 2018/0007305, hereinafter as Yama ‘305).
Regarding Claim 1, Soda ‘617 teaches a semiconductor device comprising: 
a first chip and a second chip (Fig. 2, (201/202); [0021]), the first chip and the second chip being stacked on top of each other, the first chip having a first area (201a), in which a plurality of first cells are arranged in matrix (PXa), the second chip having a second area (202b), in which an electric circuit (see [0021]) is arranged, wherein 
a plurality of wiring lines electrically connect the first chip and the second chip, each of the plurality of wiring lines include a bonding portion (209a/209b; [0024]) for bonding one of a plurality of conductive patterns placed in the first chip and one of a plurality of conductive patterns placed in the second chip;
a ratio of the number of contacts (110) between a first wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the first chip to the number of bonding portions included in the first wiring line is lower than a ratio of the number of contacts (210) between a second wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the second chip to the number of bonding portions included in the second wiring line, wherein at least one of the bonding portions (209a) included in the first wiring line and the bonding portions (209b) included in the second wiring line is arranged in an overlap area, in which the first area and the second area overlap.
Thus, Soda ‘617 is shown to teach all the features of the claim with the exception of explicitly the features: “a ratio of the number of contacts between a first wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the first chip to the number of bonding portions included in the first wiring line is higher than a ratio of the number of contacts between a second wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the second chip to the number of bonding portions included in the second wiring line”.
However, Yama ‘305 teaches a ratio of the number of contacts (G1-G3) between a first wiring line, which is one of the plurality of wiring lines, and a semiconductor layer (310; [0026]) of the first chip (S1) to the number of bonding portions (324/325) included in the first wiring line is higher than a ratio of the number of contacts between a second wiring line, which is one of the plurality of wiring lines, and a semiconductor layer (360; [0028]) of the second chip (S2) to the number of bonding portions (326/327) included in the second wiring line (see Fig. 3A).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Soda ‘617 by having a ratio of the number of contacts between a first wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the first chip to the number of bonding portions included in the first wiring line is higher than a ratio of the number of contacts between a second wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the second chip to the number of bonding portions included in the second wiring line for the purpose of providing a 
a novel two-dimensional layout in a photoelectric conversion apparatus formed by overlaying two substrates on each other (see para. [0003]) as suggested by Yama ‘305.
Furthermore, it has been held to be within the general skill of a worker in the art to have a ratio of the number of contacts between a first wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the first chip to the number of bonding portions included in the first wiring line is higher than a ratio of the number of contacts between a second wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the second chip to the number of bonding portions included in the second wiring line on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a ratio of the number of contacts between a first wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the first chip to the number of bonding portions included in the first wiring line is higher than a ratio of the number of contacts between a second wiring line, which is one of the plurality of wiring lines, and a semiconductor layer of the second chip to the number of bonding portions included in the second wiring line when this provides a good connectivity and/or performance between the first chip and the second chip .

Regarding Claim 2, Yama ‘305 teaches a ratio of a number of transistors of the first chip (S1; [0026]) connected to the first wiring line to the number of bonding portions included in the first wiring line is higher than a ratio of the number of transistors of the second chip (S2; [0029]) connected to the second wiring line to the number of bonding portions included in the second wiring line (see Fig. 3A).  

Regarding Claim 3, Soda ‘617 teaches the plurality of first cells (PXa) each include a photoelectric converter (101; [0017]).

Regarding Claim 4, Soda ‘617 teaches the plurality of first cells (PXa) each include a charge detector (103; [0017]) which detect an electric charge of the photoelectric converter, and a transfer gate (102; [0017]) which transfer an electric charge of the photoelectric converter to the charge detector.  

Regarding Claim 5, Yama ‘305 teaches a reset transistor (Fig. 2, (TRES); [0019]) which reset an electric potential of the charge detector, and wherein the first wiring line is connected to one of a source and a drain of the reset transistor (see Fig. 3A, para. [0025]).  

Regarding Claim 6, Yama ‘305 teaches a reset transistor (Fig. 2, (TRES); [0019])
which reset an electric potential of the charge detector, and wherein the second wiring line is connected to one of a source and a drain of the reset transistor (see Fig. 3A, para. [0025]).  

Regarding Claim 19, Soda ‘617 teaches the bonding portions (301; [0023] and [0032]) included in the first wiring line and the bonding portions (302; [0033] and [0036]) included in the second wiring line are arranged in the overlap area.  

Regarding Claim 20, Soda ‘617 teaches a plurality of second cells (PXb; [0018]) are arranged in matrix within the second area (202a), and wherein each of the plurality of second cells includes the electric circuit (202b; [0021]).  

Regarding Claim 21, Soda ‘617 teaches the one of the plurality of conductive patterns placed in the first chip (201) forms a part of the top of the first chip, and wherein the one of the plurality of conductive patterns placed in the second chip (202) forms a part of the top of the second chip (see Fig. 2).  

Regarding Claim 22, Soda ‘617 teaches each of the plurality of wiring lines includes the one of the plurality of conductive patterns placed in the first chip (201) and the one of the plurality of conductive patterns placed in the second chip (202) (see Fig. 2).  

Regarding Claim 30, Soda ‘617 teaches the first wiring line is shared by two or more first cells out of the plurality of first cells (see Fig. 2).  

Regarding Claim 31, Soda ‘617 teaches the number of the bonding portions (209a) included in the first wiring line is equal to the number of the bonding portions (209b) included in the second wiring line (see Fig. 2).  

Regarding Claim 32, Soda ‘617 teaches the number of the bonding portions (209a) included in the first wiring line is equal to the number of the bonding portions (209b) included in the second wiring line (see Fig. 2).  
Thus, Thus, Soda ‘617 and Yama ‘305 are shown to teach all the features of the claim with the exception of explicitly the features: “the number of the bonding portions included in the first wiring line is smaller than the number of the bonding portions included in the second wiring line”.
However, it has been held to be within the general skill of a worker in the art to have the number of the bonding portions included in the first wiring line is smaller than the number of the bonding portions included in the second wiring line on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the number of the bonding portions included in the first wiring line is smaller than the number of the bonding portions included in the second wiring line in order to improve the performance of the semiconductor device.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soda ‘617 and Yama ‘305 as applied to claim 7 above and further in view of Yoshida (US 2015/0281614, hereinafter as Yosh ‘614).
Regarding Claim 7, Soda ‘617 and Yama ‘305 are shown to teach all the features of the claim with the exception of explicitly the features: “a part of a comparator, which includes a differential pair, and wherein the detection transistor is one of transistors of the differential pair”.  
However, Yosh ‘614 teaches a part of a comparator (see Fig. 4, para. [0045]), which includes a differential pair (see para. [0036]), and wherein the detection transistor (M1; [0040]) is one of transistors of the differential pair (see para. [0043]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Soda ‘617 and Yama ‘305 by having a part of a comparator, which includes a differential pair, and wherein the detection transistor is one of transistors of the differential pair in order to increase the readout accuracy of a pixel signal.(see para. [0006]) as suggested by Yosh ‘614.
 
	Regarding Claim 8, Yosh ‘614 teaches another transistor out of the transistors (M3); [0036]) of the differential pair.  

Regarding Claim 10, Yosh ‘614 teaches the another transistor is connected to a third wiring line, 
Furthermore, Yama ‘305 teaches one of the plurality of wiring lines in the overlap area, and wherein the number of bonding portions included in the third wiring line is larger than the number of bonding portions included in the second wiring line (see para. [0033] and [0036]).



Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soda ‘617 and Yama ‘305 as applied to claim 4 above and further in view of Sakakibara (US 2018/0007304, hereinafter as Saka ‘304).
Regarding Claim 9, Yama ‘305 teaches the first wiring line is connected to one of a source and a drain of the transistor (see Fig. 2).  
Thus, Soda ‘617 and Yama ‘305 are shown to teach all the features of the claim with the exception of explicitly the features: “a discharge transistor which discharge the electric charge of the photoelectric converter, and wherein the first wiring line is connected to one of a source and a drain of the discharge transistor”.  
However, Saka ‘304 teaches a discharge transistor (Fig. 6, (72); [0096]) which discharge the electric charge of the photoelectric converter, and wherein the first wiring line is connected to one of a source and a drain of the discharge transistor.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Soda ‘617 and Yama ‘305 by having the discharge transistor in order to release the electrical charge overflowing (see para. [0096]) as suggested by Saka ‘304.

Regarding Claim 11, Soda ‘617 teaches a fourth wiring line provided around the overlap area (see Fig. 2).
Thus, Soda ‘617, Yama ‘305 and Saka ‘301 are shown to teach all the features of the claim with the exception of explicitly the features: “the number of bonding portions included in the fourth wiring line is larger than the number of bonding portions included in the second wiring line”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the number of bonding portions included in the fourth wiring line is larger than the number of bonding portions included in the second wiring line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding Claim 12, Soda ‘617, Yama ‘305 and Saka ‘301 are shown to teach all the features of the claim with the exception of explicitly the features: “a ratio of the number of contacts between the fourth wiring line and a semiconductor layer of the first chip to the a-the number of bonding portions included in the fourth wiring line is higher than a ratio of a-the number of contacts between the second wiring line, which is one of the plurality of wiring lines in the overlap area, and a semiconductor layer of the second chip to the number of bonding portions included in the second wiring line”.  
However, it has been held to be within the general skill of a worker in the art to have a ratio of the number of contacts between the fourth wiring line and a semiconductor layer of the first chip to the a-the number of bonding portions included in the fourth wiring line is higher than a ratio of the number of contacts between the second wiring line, which is one of the plurality of wiring lines in the overlap area, and a semiconductor layer of the second chip to the number of bonding portions included in the second wiring line on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 13, Yama ‘305 teaches the semiconductor layer of the first chip has an opening formed therein, wherein one of the first chip and the second chip includes an electrode (338) positioned below the opening (see Figs. 5A and 5B); and the wiring line is connected to the electrode (see Fig. 3C).
Furthermore, it has been held to be within the general skill of a worker in the art to have the fourth wiring line is connected to the electrode on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Soda ‘617 and Yama ‘305 as applied to claim 4 above and further in view of Sakakibara (US 2017/0272678, hereinafter as Saka ‘678).
Regarding Claim 14, Soda ‘617 teaches the first chip, the second chip wherein the plurality of first/second cells are arranged in matrix (PXa and Pxb); 
Yama ‘305 teaches a semiconductor layer of the second chip in the overlap area is provided with a plurality of through-electrodes (see Figs. 5A and 5B).
Thus, Soda ‘617 and Yama ‘305 are shown to teach all the features of the claim with the exception of explicitly the features: “a third chip, the third chip having a third area, in which a plurality of third cells are arranged in matrix, wherein the first chip, the second chip, and the third chip are stacked so as to sandwich the second chip between the third chip and the first chip, wherein the second area and the third area overlap in an overlap area, and a semiconductor layer of the second chip in the overlap area is provided with a plurality of through-electrodes configured to electrically connect the second chip and the third chip, and wherein at least two third cells out of the plurality of third cells provided in the third chip are connected to one through-electrode out of the plurality of through-electrodes”.
However, Saka ‘678 teaches a third chip (Fig. 40, (11A); [0303]), the third chip having a third area, in which a plurality of third cells are arranged in matrix, wherein the first chip, the second chip, and the third chip are stacked so as to sandwich the second chip between the third chip and the first chip, wherein the second area and the third area overlap in an overlap area, and a plurality of through-electrodes configured to electrically connect the second chip and the third chip (see Fig. 42).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Soda ‘617 and Yama ‘305 by having a third chip in order to form the solid state imaging device with three semiconductor substrate (see para. [0305]) as suggested by Saka ‘678.
Furthermore, it has been held to be within the general skill of a worker in the art to have
at least two third cells out of the plurality of third cells provided in the third chip are connected to one through-electrode out of the plurality of through electrodes on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Soda ‘617 and Yama ‘305 as applied to claim 4 above and further in view of Masuda (US 2017/0077169, hereinafter as Masu ‘169).
Regarding Claim 23, Soda ‘617 teaches an image pickup system (camera; [0002]) comprising: the semiconductor device (transistors).
Thus, Soda ‘617 and Yama ‘305 are shown to teach all the features of the claim with the exception of explicitly the features: “a circuit board”.
However, Masu ‘169 teaches a circuit board (Fig. 1, (3); [0067]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Soda ‘617 and Yama ‘305 by having a circuit board in order to form a drive circuit (see para. [0002]-[0003] and [0076]) as suggested by Masu ‘169.

Regarding Claim 24, Masu ‘169 teaches the image pickup system is a smartphone, a wearable terminal, or a transportation equipment (e.g. a mobile terminal device; see para. [0213]).

Regarding Claim 25, Masu ‘169 teaches a display unit (1005; [0207]) for displaying image information obtained from the semiconductor device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yamashita et al. (US 2016/0035772 A1)			
Kim et al. (US 2015/0076649 A1)
Kobayashi et al. (US 2013/0107075 A1)		
Ichikawa et al. (US 2013/0092822 A1)
Shimotsusa (US 2013/0112849 A1)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829